Citation Nr: 1101230	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the Regional 
Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill - Active Duty 
(MGIB-AD)).


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1998 to August 
2002.  The Veteran also had unverified periods of Reserve service 
from 1989 to 1996.  He has unverified active service in 1997 and 
from August 2002 to present.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 determination of the Department of Veterans 
Affairs (VA), Education Center in the Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the Veteran was scheduled for a Travel Board 
hearing in June 2009, to which he failed to report.  A June 2009 
VA report of contact reflects that the Veteran was unwilling to 
attend the scheduled hearing.   Accordingly, the Board considers 
the Veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (d), (e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In general, to be eligible for MGIB (Chapter 30), a service 
member must have entered active duty after June 30, 1985, and 
not declined participation in the program.  The claims file 
includes an October 7, 2008 e-mail from an educational program 
analyst which indicates that the Veteran's DD 2366 (MGIB basic 
enrollment form) reflects that the Veteran declined in writing to 
participate in the MGIB program.  Unfortunately, a copy of the DD 
2366 is not associated with the claims file.  As the Veteran has 
indicated that he believes he did participate in the MGIB 
program, the Board finds that a remand for VA to obtain a copy of 
the DD 2366, as referenced in the October 7, 2008 e-mail, and to 
associate it with the claims file, is warranted. 

In addition, VA should obtain, and associate with the claims 
file, a copy of the Veteran's pay records from his first 12 
months of active service to determine whether he had his pay 
reduced by $100 a month to participate in the MGIB program.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and 
obtain a copy of the Veteran's DD 2366, 
as referenced in the October 7, 2008 e-
mail of record, and associate it with the 
claims file.

2.  Contact the appropriate agency and 
obtain a copy of the Veteran's pay 
records from his first 12 months of 
active service and associate it with the 
claims file.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative, if any, with an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


